Wyly, J.
This suit is based on the following instrument:
“New Orleans, June 3, 1862.
“Due Messrs. Spearing & Co. six thousand dollars in current funds, subject to their draft or drafts at not less than sixty days after sight.
“J. W. ZACHARIE,
$6000. “ pp. Robert Jump.”
The court sustained the plea of prescription of five years and dismissed the suit. The plaintiffs appeal. The question is, is the above instrument a promissory note 9 If so, the action is barred by prescription. It is an acknowledgment of an indebtedness of a specific sum, subject to (or payable), on payee’s draft or drafts, at not less than sixty days after sight. It is virtually an unconditional promise to pay a specific sum in current funds sixty days after demand.
In our opinion it contains substantially the elements of a promissory note. 22 An. 28; Parsons on Notes and Bills, chapter 2, pages 23-24.
It is therefore ordered that the judgment herein be affirmed with costs.